Citation Nr: 1505341	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy or cubital tunnel syndrome of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy or cubital tunnel syndrome of the right upper extremity.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2012.

In August 2014, the Board remanded the case for further development.

The issues pertaining to peripheral neuropathy of the upper extremities have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  Diabetes mellitus has not been shown during the pendency of the appeal. 

2.  The current nummular dermatitis of the legs and seborrheic dermatitis/rosacea of the face have were not affirmatively shown to have had onset during service; and nummular dermatitis and seborrheic dermatitis/rosacea, diagnosed more than one year after service, are not related to an injury, disease, or event in service.

3.  Peripheral neuropathy of the lower extremities was not affirmatively shown to have had onset during service; and peripheral neuropathy of the lower extremities, diagnosed more than one year after service, is not related to an injury, disease, or event in service.

4.  Cubital tunnel syndrome of the upper extremities was not affirmatively shown to have had onset during service; and cubital tunnel syndrome of the upper extremities, diagnosed after service, is not related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection peripheral neuropathy or cubital tunnel syndrome of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection peripheral neuropathy or cubital tunnel syndrome of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  More recent VA treatment records were obtained pursuant to the Board's August 2014 remand.

Also pursuant to the Board's August 2014 remand, a VA examination was conducted in October 2014.  The examination, along with the medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Legal Standards

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

For chronic diseases listed, such as diabetes mellitus, service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only those chronic diseases listed in § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b)).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including type II diabetes, chloracne or other acneform disease consistent with chloracne, and early onset peripheral neuropathy, are presumed to be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  Significantly, 38 C.F.R. § 3.307(a)(6)(ii) requires that early-onset peripheral neuropathy have manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service.

Analysis

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, which he believes is related to herbicide exposure during service in the Republic of Vietnam.

Service personnel records confirm that the Veteran served in the Republic of Vietnam.  Thus, in-service herbicide exposure is presumed as there is no affirmative evidence to the contrary.

The claim turns on whether the Veteran has a current disability; that is whether the Veteran has had diabetes mellitus during the pendency of the claim, which was filed in February 2010.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Post-service treatment records are negative for diagnoses or treatment of diabetes mellitus.

Following an October 2014 VA examination, the examiner concluded that the Veteran has never had diabetes mellitus.  The rationale was that neither the Veteran's current lab work nor any of the other medical evidence of record shows diabetes mellitus. 

The Board has considered the Veteran's assertion that he suffers from diabetes mellitus.  However, diabetes mellitus is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis must be confirmed by laboratory testing and cannot be made based on mere personal observation, which comes through sensory perception.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Moreover, the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions such as diabetes mellitus.  Accordingly, he is not competent to self-diagnose diabetes mellitus and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The record is absent any competent evidence of diabetes mellitus during the pendency of the appeal.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for diabetes is not warranted.

Skin Disorder

The Veteran seeks service connection for a skin disorder, which he believes is related to his active military service, to include herbicide exposure in the Republic of Vietnam.

Service treatment records show that the Veteran was diagnosed with cellulitis with lymphangitis of the foot on November 11, 1960.  A service treatment records dated November 21, 1960, states that "cellulitis completely healed."  Upon separation from service in October 1963, a report of medical history and contemporaneous medical examination did not document any skin disorders during service.

Post-service VA treatment records show that rosacea was initially diagnosed in April 2005, but it reportedly began in 2002, and seborrheic dermatitis with rosacea was diagnosed in June 2012.  The Veteran reports that he has not seen a skin specialist outside of VA.

On VA examination in October 2014, the Veteran reported that "I have this nose problem and it has been going on forever.  I have heard that the VA is saying that skin rashes could have been due to Agent Orange so I made a claim on it."  The VA examiner diagnosed nummular dermatitis of the legs and seborrheic dermatitis and rosacea of the face.  The examiner acknowledged the in-service herbicide exposure and opined that it is less likely than not that the Veteran's skin disabilities are related to an in-service, injury, event, or illness.  The rationale was the Veteran's separation examination did not document a current skin disability or a history of chronic skin disability during service and the current skin disorders did not begin to manifest until 2002.

Initially, the Board finds that the Veteran is competent to report symptoms of a skin disability such as a rash, which are within the realm of his personal experience.  However, the Veteran is not competent to self-diagnose a particular skin disorder, because such a diagnosis falls outside the realm of common knowledge of a lay person, that is, such a diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v, 492 F.3d at 1377, n. 4.  An opinion as to the etiology of a particular skin disorder is equally complex, especially given that the disorders manifested nearly 40 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, under these unique circumstances, the Veteran is not competent to self-diagnose a particular skin disorder or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The Board finds that the competent evidence pertaining to presence of a current skin disorder consists of the VA medical records and the October 2014 VA examination report.  This evidence indicates that the current skin disorders are nummular dermatitis of the legs and seborrheic dermatitis/rosacea of the face. 

Significantly, there is no evidence of chloracne, or other acneform disease consistent with chloracne, during the pendency of the appeal.  Accordingly, service connection for a skin disorder is not presumed on the basis of herbicide exposure under 38 C.F.R. § 3.309(e).

The competent medical evidence of record pertaining to causation or a nexus to service consists of the October 2014 VA medical examiner's opinion.  The VA examiner explained that the Veteran's current skin disorders are not related to his active military service primarily because they had their onset nearly 40 years after separation from service.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of the current skin disorders and any nexus to service, which opposes rather than supports the claim.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

As the preponderance of the evidence is against the claim for a skin disorder, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 3.102 (2014).

Cubital Tunnel Syndrome and Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of all the extremities, which he believes is related to his active military service, to include herbicide exposure in the Republic of Vietnam.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of peripheral neuropathy or numbness.  However, upon separation from service in October 1963, a report of medical history shows that the Veteran reported leg cramps.

Post-service treatment records show the Veteran complained of numbness and tingling in the left upper extremity and an EMG revealed evidence of cubital tunnel syndrome in 2005. 

On VA examination in October 2014, the Veteran reported that he has experienced numbness in the upper and lower extremities for a long time though he was unsure when it began.  Following a battery of sensory, muscle, and nerve tests, the examiner diagnosed cubital tunnel syndrome of the upper extremities and idiopathic peripheral neuropathy of the lower extremities.  The examiner opined that it is less likely than not that these disabilities were incurred in or caused by an in-service injury, event or illness.  The rationale was that a thorough review of the service treatment records revealed no evidence of neuropathy symptoms and the Veteran reported and VA medical records confirmed that the earliest sign of neuropathy appeared in the left hand in 2005.

Initially, the Board finds that the Veteran is competent to report symptoms of tingling, numbness and leg cramps, which are within the realm of his personal experience.  However, the Veteran is not competent to self-diagnose cubital tunnel syndrome or peripheral neuropathy, because these diagnoses fall outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v, 492 F.3d at 1377, n. 4.  An opinion as to their etiology is equally complex, especially given that they manifested nearly 40 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, under these unique circumstances, the Veteran is not competent to self-diagnose cubital tunnel syndrome or peripheral neuropathy or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The Board finds that the competent evidence pertaining to onset of cubital tunnel syndrome or peripheral neuropathy consists of the VA medical records and the October 2014 VA examination report.

Significantly, there is no evidence of early onset peripheral neuropathy within one year after separation from service.  Accordingly, service connection for peripheral neuropathy is not presumed on the basis of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that the competent medical evidence of record pertaining to causation or a nexus to service consists of the October 2014 VA medical examiner's opinion.  The VA examiner explained that the Veteran's cubital tunnel syndrome and peripheral neuropathy are not related to his active military service primarily because they had their onset nearly 40 years after separation from service.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of the current cubital tunnel syndrome or peripheral neuropathy and any nexus to service, which opposes rather than supports the claims.

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

Additionally, a theory of secondary service connection for these disabilities due to diabetes mellitus is not substantiated because, as detailed above, service connection is not in effect for diabetes mellitus.  See 38 C.F.R. § 3.310 (2014).

As the preponderance of the evidence is against the claims for cubital tunnel syndrome and peripheral neuropathy of the extremities, there is no doubt to be resolved, and service connection is not warranted for these four claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a skin disorder is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy or cubital tunnel syndrome of the left upper extremity is denied.

Service connection for peripheral neuropathy or cubital tunnel syndrome of the right upper extremity is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


